Title: To James Madison from William Jarvis, 11 August 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 11 Aug. 1807

Since my last respects of the 4th. Instant nothing worthy of notice has reached here but the articles of peace between France Russia, & Prussia: which as they were conveyed to me under the same cover with the inclosed letter from Mr Erving; I presume they are therein inclosed of course shall not increase the bulk of this letter by sending a copy.  A report is in circulation to day that a Messenger from the British Govmt. arrived in Paris the 9th: but it appears to want confirmation.  With entire Respect I have the honor to be Sir yr Mo. Ob. Servt.

Wm. Jarvis

